NOTE: This order is nonprecedential.

Uﬂntteh §3tatlz§ @nurt of Qppealﬁ
fur the jfeheral QEirtuit

SAM B. TAWADROUS,

Petitioner,

V.

DEPARTMENT OF THE TREASURY,
Respondent.

2012-3028

-

Petition for review of the Merit Systems Protection
Board in case no. DA0752110106-I-1.

0N MOTION

ORDER

Sam B. Tawadrous moves for leave to proceed in forma
pauperis.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

TAWADROUS V. TREASURY 2

FOR THE COURT

 0 8  ls/ Jan Herbal}:
Date Jan Horbaly
Clerk

cc: Sam B. Tawadrous

Jane C. Dempsey, Esq.
$21

FILED
5.3.0
THE‘E‘EBERFA’ESEE‘DSPR
UEC 08 2011
JAN HORBALY

_ CLERK

6